     Case 3:20-cv-00209-BAS-JLB Document 6 Filed 05/14/20 PageID.77 Page 1 of 1



1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
2 Law Offices Of Lincoln Bandlow, P.C.
     1801 Century Park East, Suite 2400
3 Los Angeles, CA 90067
     Tel.: (310) 556-9680
4 Fax: (310) 861-5550

5 Attorneys for Plaintiff
     Strike 3 Holdings, LLC
6

7                        UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9                                      SAN DIEGO
10

11 STRIKE 3 HOLDINGS, LLC,                        Case Number: 3-20-cv-00209-BAS-JLB
12                      Plaintiff,                Honorable Cynthia Bashant
13 vs.
                                                  PLAINTIFF’S VOLUNTARY
14 JOHN DOE subscriber assigned IP                DISMISSAL WITHOUT
     address 136.26.17.74,                        PREJUDICE OF JOHN DOE
15                                                SUBSCRIBER ASSIGNED IP
                        Defendant.                ADDRESS 136.26.17.74
16

17
           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike
18
     3 Holdings, LLC hereby gives notice that its claims in this action against
19
     Defendant John Doe, subscriber assigned IP address 136.26.17.74, are voluntarily
20
     dismissed without prejudice.
21
     Dated: May 14, 2020             Respectfully submitted,
22

23
                                      By: /s/ Lincoln D. Bandlow
24                                    Lincoln D. Bandlow, Esq.
                                      Law Offices of Lincoln Bandlow, P.C.
25                                    Attorney for Plaintiff
                                      Strike 3 Holdings, LLC
26

27

28
                                              1

               Plaintiff’s Voluntary Dismissal without Prejudice of John Doe
                             Case No. 3:20-cv-00209-BAS-JLB
